DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT



                       EDGAR ZUNIGA-MEJIA,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D20-3203



                          September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michelle D. Sisco, Judge.

Edgar Zuniga-Mejia, pro se.




PER CURIAM.

     Affirmed.

CASANUEVA, LUCAS, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.